DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/352,304 filed on February 14, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-9 and 11-15 are still pending, with claims 1, 3, 5, 8-9, 11, 13 and 15 being currently amended. Claims 2 and 10 are cancelled. 

Allowable Subject Matter
Claims 1, 3-9 and 11-15 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein said at least one electric vehicle further comprises a vehicle control unit arranged to: i) produce said record of said magnitude of energy received at said at least one energy receiver within at least one predefined period; ii) store, in a vehicle memory unit, said record of said magnitude of energy received within said at least one predefined period; iii) retain, in said vehicle memory unit, a record of a total cumulative magnitude of energy received; and, iv) transmit to said validation control center, using said vehicle communication unit at the end of said at least one predefined period, said record of said magnitude of energy received and said record of said total cumulative magnitude of energy received” in combination with all the other elements recited in claim 1.

Claim 9 recites similar limitations as claim 1, and would therefore be allowable for the same reasons as claim 1.
Claims 11-15, being dependent on claim 9, would be allowable for the same reasons as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859